IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


ROBERT STOKES,                            : No. 28 EM 2015
                                          :
                     Petitioner           :
                                          :
                                          :
              v.                          :
                                          :
                                          :
COURT OF COMMON PLEAS OF                  :
PHILADELPHIA COUNTY,                      :
                                          :
                     Respondent           :


                                      ORDER



PER CURIAM

       AND NOW, this 1st day of May, 2015, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary

Relief is GRANTED to the extent it seeks mandamus relief. The Court of Common

Pleas of Philadelphia County is DIRECTED to adjudicate Petitioner’s habeas corpus

petition within 90 days.